Fourth Court of Appeals
                                San Antonio, Texas
                                      March 22, 2022

                                    No. 04-21-00327-CV

  NETFLIX, INC.; Netflix Worldwide Entertainment, LLC; Kyoko Miyake; Sarit G. Work;
Samantha Knowles; Kate Gill; Jigsaw Productions, LLC; Muddy Waters Productions LLC; Alex
  Gibney; Philip Ross; Jo Ann Rivera; Laura A. Martinez; Brittany A. Martinez; Michelle C.
                              Martinez; and Jose H. Martinez,
                                        Appellants

                                             v.

                                     Tonya BARINA,
                                        Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021CI04501
                      Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER

      This case was most recently set for oral argument on Thursday, March 24, 2022, at 9:00
a.m. Because of a medical emergency, we withdraw the March 24, 2022 submission date. A
new submission date will be forthcoming.


       It is so ORDERED on this 22nd day of March, 2022.

                                                                  PER CURIAM



      ATTESTED To: _____________________________
                   MICHAEL A. CRUZ, Clerk of Court